Doster, C. J.
(dissenting). I dissent from the application of the first syllabus to the facts of this case. It may be that the objections to the questions asked' the defendant and his witness, Berkson, as to their arrest upon former charges were not sufficiently specific. It may be that the objection that the arrests were in civil cases and that the record was the best evi*409dence, were not the ones to make, and that the objections should have been to the materiality and relevancy of the inquiries or that they were not proper cross-examination. They are treated, however, in the foregoing opinion, as raising the question whether, for the purpose of judging of the character and credit'of a witness, he may be asked if he had been formerly arrested. I have positive convictions that he cannot be so asked.
An arrest is nothing more than an accusation of crime or other act of turpitude: That it is made in the form of a forcible restraint of the person, based upon a sworn complaint, makes it, for purposes of disgrace or discredit, no stronger evidence of the truth of the accusation than an oral' statement by the accuser would be. No one would contend that a witness could be asked whether another person had not orally accused him of crime. Why should the rule be different when the accusation has been written out and sworn to? It is but an accusation in each case. Why should it be different when the sworn accusation is followed by an arrest? The arrest is but a reassertion of the accusation in another form. It is quite different, however, when the accusation has been proved. When the proceeding has passed from accusation to conviction, evidence of the turpitude of the witness exists; — not what somebody said of him, but what the judicial tribunals sitting in judgment upon the accusation have found against him. He may be asked whether he has been convicted of crime, but he ought not to be asked whether he has been accused of crime. Conviction is evidence of his baseness. Accusation only an insinuation against his character. Three of the four former decisions of this court cited in the foregoing opinion of the majority were cases in which the admissibility of convictions, not accusations, was *410upheld. In the other one the witness was asked as to the fact of his commission of an offense. That, of course, was equally permissible ás a question relating to conviction would be. There has been, therefore, up to this time, no rule upon the subject in this State ; and in my judgment there are no well considered decisions in other states sustaining the majority opinion in this case.